Case: 18-11872   Date Filed: 05/15/2019   Page: 1 of 6


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11872
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:17-cr-80095-BB-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

WILLIE JUSTIN DAWKINS,
a.k.a. "J-Bo",

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 15, 2019)

Before WILLIAM PRYOR, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-11872     Date Filed: 05/15/2019   Page: 2 of 6


      Willie Justin Dawkins appeals his 210-month sentence following his

conviction on drug and firearm charges. He argues that the district court erred in

applying sentencing enhancements for his prior Florida robbery conviction because

that offense does not qualify as a violent felony under the Armed Career Criminal

Act (ACCA), 18 U.S.C. § 924(e), or the career offender provisions of the advisory

sentencing guidelines, U.S.S.G. §§ 4B1.1 & 4B1.2. After reviewing the record and

the parties’ briefs, we affirm.

                                            I

      In December of 2017, a federal grand jury charged Mr. Dawkins with five

counts of distributing a substance containing heroin and fentanyl, one count of

distributing a substance containing heroin, one count of distributing a substance

containing fentanyl, one count of distributing a substance containing a fentanyl

analogue, and one count of possessing a firearm as a felon. See 21 U.S.C. §

841(a)(1); 18 U.S.C. §§ 2, 922(g), & 924(e).

      Mr. Dawkins pled guilty to seven of the eight drug counts. He proceeded to

trial on the felon in possession charge and on one of the counts of distributing a

substance containing heroin and fentanyl. In January of 2018, the jury returned

guilty verdicts on both of these charges.




                                            2
                Case: 18-11872       Date Filed: 05/15/2019      Page: 3 of 6


       The presentence investigation report (PSI) determined that Mr. Dawkins was

an armed career criminal under the ACCA, 18 U.S.C. § 924(e), because he had

previously been convicted under Florida law of possession of cocaine with intent to

sell, aggravated assault with a deadly weapon, and robbery. The PSI also concluded

that, based on these same convictions, Mr. Dawkins was a career offender under the

advisory guidelines. See U.S.S.G. §§ 4B1.1, 4B1.2. The PSI applied both the armed

career criminal and the career offender enhancements and calculated an advisory

guideline range of 235 to 293 months of imprisonment.

       Mr. Dawkins filed objections to the PSI, arguing that his Florida robbery

conviction, see Fla. Stat. § 812.13, did not qualify as a predicate felony for either the

ACCA enhancement or the career offender enhancement. The district court

disagreed, determined that Mr. Dawkins was subject to both enhancements, and

sentenced him to 210 months of imprisonment. Mr. Dawkins now appeals.1

                                              II

       We review de novo whether a prior conviction qualifies as a violent felony

under the ACCA. See, e.g., United States v. Howard, 742 F.3d 1334, 1341 (11th Cir.

2014). We also review de novo whether a conviction qualifies as a crime of violence




1
 Mr. Dawkins does not dispute that his convictions for possession of cocaine with intent to sell
and aggravated assault with a deadly weapon are predicate felonies for both enhancements.
                                               3
              Case: 18-11872     Date Filed: 05/15/2019   Page: 4 of 6


under the advisory guidelines. See United States v. Dixon, 874 F.3d 678, 680 (11th

Cir. 2017).

                                         III

      The ACCA imposes a 15-year minimum sentence on a defendant who is

convicted of possession of a firearm by a convicted felon and has three prior

convictions for a “violent felony” or “serious drug offense.” See 18 U.S.C. §

924(e)(1). Under the ACCA’s elements clause, a “violent felony” includes any

offense that “has as an element the use, attempted use, or threatened use of physical

force against the person of another.” § 924(e)(2).

      Mr. Dawkins argues that Florida robbery does not qualify as a violent felony

under the elements clause. He acknowledges—as he did before the district court—

that this argument is foreclosed by binding Eleventh Circuit precedent. See, e.g.,

United States v. Dowd, 451 F.3d 1244, 1255 (11th Cir. 2006) (holding that Florida

robbery is categorically a violent felony under the elements clause of the ACCA);

United States v. Fritts, 841 F.3d 937, 943-44 (11th Cir. 2016) (same). But he

contends that Dowd and its progeny were wrongly decided. And he notes that, at

the time that he filed his initial brief, a case was pending before the United States

Supreme Court which concerned whether Florida robbery qualifies as a violent

felony under the elements clause.


                                          4
               Case: 18-11872   Date Filed: 05/15/2019   Page: 5 of 6


      Shortly after Mr. Dawkins filed his brief, the Supreme Court decided that case,

and upheld our determination in Dowd that Florida robbery qualifies as a violent

felony. See Stokeling v. United States, 139 S. Ct. 544, 555 (2019) (“Florida robbery

qualifies as an ACCA-predicate offense under the elements clause.”). Because the

Supreme Court’s decision in Stokeling forecloses Mr. Dawkins’ sole argument

concerning the ACCA enhancement, we affirm the district court’s application of that

enhancement.

      Mr. Dawkins also challenges the district court’s application of the career

offender enhancement under the advisory guidelines. A defendant is subject to the

career offender enhancement if, among other things, he has at least two prior felony

convictions for a “crime of violence.” See U.S.S.G. § 4B1.1. The guidelines define

a crime of violence as a felony that “has as an element the use, attempted use, or

threatened use of physical force against the person of another” or “is murder,

voluntary manslaughter, kidnapping, aggravated assault, a forcible sex offense, [or]

robbery,” among other enumerated offenses. § 4B1.2(a).

      Mr. Dawkins argues that Florida robbery does not qualify as a “crime of

violence” under either the elements clause or the enumerated offenses clause of the

career offender provisions. But this argument, too, is foreclosed by precedent. We

have held that Florida robbery qualifies as a crime of violence under both clauses.

See United States v. Lockley, 632 F.3d 1238, 1242-45 (11th Cir. 2011).
                                         5
                 Case: 18-11872        Date Filed: 05/15/2019        Page: 6 of 6


       We recognize that Mr. Dawkins contends that Lockley was wrongly decided.

Specifically, he asserts that, contrary to Lockley’s analysis, the Florida robbery

statute criminalizes a broader range of conduct than generic robbery. 2 But under the

prior precedent rule, we are bound by Lockley unless and until it is overruled by the

Supreme Court or by this court sitting en banc. See United States v. Brown, 342
F.3d 1245, 1246 (11th Cir. 2003).                We therefore affirm the district court’s

application of the career offender enhancement.

                                                IV

       For the foregoing reasons, we affirm Mr. Dawkins’ sentence.

       AFFIRMED.




2
 According to Mr. Dawkins, the generic form of robbery requires that the defendant use violence
or intimidation as a part of—or at least contemporaneously with—the taking of property. In
contrast, he contends, the Florida statute criminalizes instances in which the defendant uses
violence or intimidation before or after taking property. See Fla. Stat. § 812.13(3)(b) (defining a
use of force, violence or intimidation “in the course of the taking” as one that “occurs either prior
to, contemporaneous with, or subsequent to the taking of the property if it and the act of taking
constitute a continuous serious of acts or events”). Whatever the merits of Mr. Dawkins’
contention, it is foreclosed by our holding in Lockley.
                                                 6